Citation Nr: 0627279	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
skin cancer.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A transcript 
of the hearing is associated with the claims file.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with skin cancer on his 
head, face, and left upper extremity that is at least as 
likely as not related to skin exposure during his active 
military service.

2.  The veteran's service-connected PTSD is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with described symptoms including 
depression, anxiety, sleep disturbance, suicidal and 
homicidal thoughts, panic attacks, and memory loss, with 
assigned Global Assessment of Functioning (GAF) scores of 65 
and 78.

CONCLUSIONS OF LAW

1.  The residuals of skin cancer on the head, face, and left 
upper extremity was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  The criteria for an initial evaluation of 30 percent for 
post-traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As will be discussed in greater detail below, the Board finds 
that evidence currently of record supports a grant of the 
claim of entitlement to service connection for the residuals 
of skin cancer.  The Board further finds that an increased 
rating of 30 percent is warranted for PTSD, and that the 
issue of entitlement to an initial evaluation in excess of 30 
percent must be REMANDED for further development.  As the 
claims decided herein represent a grant of benefits sought on 
appeal, and as the remaining issue is being REMANDED for 
further development, the Board finds that any error with 
regard to the timing or the content of VCAA notice, including 
with regard to the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is harmless.


II.  Service Connection for Skin Cancer

A.  Factual Background

The veteran's service medical records are silent for 
complaints or symptoms associated with any skin disorder.  In 
December 1967, the veteran gave no history of skin diseases.  
When examined in March 1968 prior to discharge, the veteran's 
skin was normal, and the only defect or diagnosis indicated 
was a pilonidal cyst.  The veteran's personnel records show 
that from April 1967 to October 1967, he served as an 
athletic and recreation assistant in Cherry Point, North 
Carolina.

In a September 2003 written statement, the veteran indicated 
that during the summer of 1967, he was assigned as a 
lifeguard at the officer's swimming pool in Cherry Point, 
North Carolina.  He was confident that his daily exposure to 
the sun may have contributed to his myeloma.  He stated he 
had surgical removal in 1988 and 1990.

In October 2003, the veteran underwent VA examination.  He 
had a melanoma removed in 1990 from his forehead.  On his 
left upper extremity, the veteran had a dark pigmented mole, 
which was supposedly a melanoma.  He did not have myeloma, 
which was a systemic disease.  He had two melanomas removed 
with no recurrence.

On examination, the veteran had a new lesion just to the left 
of his nose, which looked like a skin cancer and was about 
the size of a dime.  It looked like basal cell carcinoma or 
squamous cell carcinoma, and it needed to be removed.  The 
impression was two skin melanomas removed with no recurrence 
and a new lesion, which was probably malignant and needed to 
be removed.

March 2004 VA outpatient records show the veteran was 
referred for the lesion on his face.  He had a history of 
nonmelanoma skin cancer twice on his face.  The lesion was 
present for several months and was enlarging.  He asked 
whether this condition was related to his serving as a 
lifeguard in service.  The examiner did not provide an 
opinion.  The veteran's lesion was then biopsied.

In August 2005, the veteran testified before the undersigned.  
He did not have a problem with skin cancer prior to service.  
Just after discharge, in 1968, he began noticing certain 
lesions and pigmentation changes on his arms that were 
exposed to the sun more than the rest of his body.  He did 
not seek medical help because the lesions had a tendency to 
scab over and heal, although they left scars.  In 1986, he 
consulted a private skin dermatologist and was diagnosed with 
a lesion in the center of his forehead that was surgically 
removed.  He stated he was diagnosed with basal cell 
malignant cancer.

In 1990, he consulted another private dermatologist and had a 
similar type lesion removed from his upper left forearm.  It 
was also diagnosed as a malignancy.  In April 2004, he had 
another very extensive surgery including a skin graft.  One 
was removed from the left side of his nose.  They also 
noticed three potential areas that might need to be removed.

He indicated that in 1967, he started noticing skin changes 
when he was assigned as a full time lifeguard at the 
officer's swimming pool for six to eight months.  This 
included eight to ten hours a day of direct exposure to 
sunlight.  He did not use sunscreen at that time.  At no 
other time in his life was the veteran subjected to sun 
exposure to that extent, with the exception of normal routine 
outdoor activities.  The veteran did not recall speaking to 
any of his physicians regarding his sun exposure in service.

A June 2006 Veterans Health Administration (VHA) opinion 
shows the veteran's first skin cancer was noted in 1986, and 
a second was shown in 1990.  Skin cancers on the nose and 
face were noted in 2003 and 2004.  Both melanoma and non-
melanoma skin cancers were found.  The VHA examiner then 
provided an explanation as to the risk factors for skin 
cancer.  Evidence is overwhelming that ultraviolet (UV) 
exposure is a major risk factor for melanoma.  Clinical 
evidence demonstrates higher rates of melanoma in people with 
extensive or repeated intense exposure to sunlight.  In 
studies, intermittent exposure and sunburn in adolescence or 
childhood were strongly associated with an increased risk of 
melanoma.

Nonmelanoma skin cancers were primarily associated with 
cumulative sun exposure.  In contrast, melanomas are 
associated with intense, intermittent sun exposure and 
sunburns.  In summarizing the data, the VHA examiner 
indicated that melanoma was linked to intense episodic sun 
exposure during youth.  He noted the veteran was 22 in 1967 
when he worked as a lifeguard in service.  However, non-
melanoma skin cancers were thought to be cumulative in 
nature.  Therefore, he concluded that on an at least as 
likely as not basis, the veteran's melanoma was related to 
his intense sun exposure working as a lifeguard during 
military service.  Other non-melanoma skin cancers were 
caused by cumulative sun exposures over time.  While the sun 
exposure during the summer of 1967 contributed to the 
veteran's lifetime sun exposure, it could not be determined 
beyond mere speculation on the specific contribution that 
particular summer had to his lifetime exposure risks for skin 
cancer.

B.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Based on the evidence, the Board finds that the only opinion 
of record regarding the relationship between the veteran's 
sun exposure in service and the diagnosed skin cancer of the 
head, face, and left upper extremity, supports the veteran's 
contention that his residuals of skin cancer are related to 
his active duty.  The Board notes that, while the VHA opinion 
indicated that his in-service sun exposure was at least as 
likely as not related to his melanoma, it could only 
speculatively be connected to his non-melanoma skin cancers.  
However, the VHA examiner also indicated that the non-
melanoma skin cancers were the cumulative result of lifetime 
sun exposure, of which his in-service exposure was a part.  
Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that all of his diagnosed skin 
cancers of the head, face, and left upper extremity are 
related to his military service.

For all of these reasons, the evidence in favor of the 
veteran's claim is at least in equipoise with the evidence 
against his claim.  Therefore, the benefits of the doubt 
doctrine is invoked, and the claim is granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  PTSD

A.  Factual Background

A July 2002 VA outpatient record shows the veteran reported 
increased depression and new-onset anxiety secondary to 
social issues in his life.  The assessment was depression, 
anxiety, and alcohol use.

An August 2002 outpatient treatment record shows the veteran 
was referred for evaluation of increased drinking.  He was 
treated at one time for depression in 1999.  He was divorced 
but maintained a friendly relationship with his ex-spouse.  
He had four grown daughters and maintained contact with them.  
His parents were deceased, but he had four sisters with whom 
he maintained contact.  The assessment was rule out PTSD, and 
the veteran's GAF score was 65.

In an August 2003 written statement, the veteran indicated 
that he had three failed marriages and five failed 
relationships.  He alienated himself from his sisters and had 
struggling relationships with his children.  He moved 
approximately 28 times and had 35 jobs.  He was financially 
irresponsible, could not maintain lasting friendships, and 
preferred to live alone and isolated.  He was currently a 
resident in a drug and alcohol treatment facility and just 
recognized that he had been self-medicating with alcohol 
since his combat experiences.

In October 2003, the veteran underwent VA examination.  He 
lived alone for four years.  He had been married three times 
and had four children with one deceased.  He said he had 
regular contact with his daughter and youngest son at least 
once per week.  He used to fish and golf but had not done 
this lately.

On examination, the veteran was neatly dressed and groomed.  
He was clean-shaven.  There was normal eye contact.  He 
talked at a normal rate and volume.  There were no loose 
thought associations, tangentiality, or circumstantiality.  
His mood was euthymic.  His affect was broad and flexible.  
There was no hypervigilance.  Thought processes were not over 
or under abundant.

The veteran reported disturbing dreams about twice a week.  
He also had disturbing memories about smelling decaying 
bodies in Vietnam.  He did not feel paranoid upon awakening 
from these dreams.  He stated he has had thoughts of suicide 
but never tried to harm himself and did not think he would.  
He also had thoughts of homicide but had no plans to hurt 
anyone.  The veteran was oriented.  Intelligence was normal.  
He stated his memory was sporadic.  He demonstrated 
remembering three words after five minutes without prompting.  
Retention was normal.

The veteran was asked the cause of his problem, and he 
replied that it was alcohol and stress.  The veteran appeared 
to function very well until he got into legal problems with 
alcohol.  The veteran had no problem concentrating during the 
interview.  He felt that he was improving.  The diagnoses 
were alcohol dependence in recent remission and PTSD, which 
was described as very mild at the present time.  The 
veteran's GAF score was 78.

In August 2005, the veteran testified before the undersigned.  
Since the military, he had three failed marriages, several 
other failed relationships, 28 jobs, and 35 relocations.  He 
had paranoia such that he feared sitting with his back to the 
window or door.

The veteran woke up most nights with severe anxiety attacks 
and sweats.  He was isolated and estranged from his siblings, 
children, lifelong friends, and coworkers.  He had recurring 
nightmares and no relationships other than with other 
veterans.

The veteran tended to become verbally aggressive and 
defensive when his methods, actions, or decisions were 
questioned.  He had obsessive-compulsive tendencies.  He 
reported verbal aggressiveness.  He had not had an actual 
fight.  He had trouble with authority figures.  The veteran 
currently worked as a handyman.  It was full time work but 
not of a long duration.  He was helping a friend in the real 
estate business.  Other than work, he did not leave his house 
and preferred to be alone.

The veteran stated that his last divorce was in 1999.  He 
believed his problems in his marriages were due in part to 
PTSD.  He became withdrawn and less concerned with his 
spouses' feelings.  He lost interest and concentration with 
his many jobs.  He had experienced memory loss, which was 
mostly long-term.  Other than his previously described 
nightmares and anxiety, he had no problems sleeping.


B.  Legal Criteria and Analysis

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  The veteran essentially contends 
that the impairment caused by his PTSD is sufficient to 
warrant an initial evaluation in excess of 10 percent under 
the criteria of Diagnostic Code (DC) 9411.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The applicable criteria of DC 9411 are as follows:

30 percent - Occupation and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology is shown to more closely approximate 
the rating criteria supporting the assignment of a 30 percent 
evaluation under 38 C.F.R. § 4.130, DC 9411.

In this regard, the Board notes the veteran's October 2003 VA 
examination, which indicates the veteran demonstrated only 
the very mild symptoms associated with a 10 percent 
evaluation.  However, taking into account the veteran's 
testimony during his Board hearing, during which he described 
depression, anxiety, persistent nightmares, memory loss, and 
panic attacks, the Board finds that a 30 percent evaluation 
is warranted in the veteran's case.

The veteran further indicated that he had few friends and 
only associated with a few other veterans.  He also stated 
that he was isolative and preferred to be at home when he was 
not at work.  He recounted his three failed marriages and 
noted he had difficult relationships with his children.  
While he acknowledged being verbally aggressive, he denied 
any actual physical fighting.  He also demonstrated some 
suicidal and homicidal thoughts.

The Board notes the veteran's long history of alcohol 
dependence and treatment.  While it is unclear whether these 
symptoms are related to his PTSD, the veteran has contended 
that they are, and no examiner or mental health provider has 
stated otherwise.

The examiner assigned a GAF score of 78, which denotes no 
more than slight impairment in social, occupational, or 
school functioning, and indicated the veteran had very mild 
symptoms of PTSD.  A previous GAF score, which included the 
veteran's diagnosis of alcohol dependence, was 65, which 
denotes some mild symptoms and some difficulty in social, 
occupational, or school functioning.

Therefore, in light of the veteran's testimony in August 2005 
and the findings noted in the report of his October 2003 VA 
examination, the Board finds that the veteran's PTSD is shown 
to be manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

Accordingly, the Board concludes that the veteran's 
disability picture more nearly approximates the criteria for 
an initial 30 percent evaluation under the criteria of DC 
9411.  38 C.F.R. § 4.7.  

The Board also notes that consideration has been given as to 
whether the veteran is entitled to a "staged" rating for 
his service-connected disorder as prescribed by the Court in 
Fenderson.  In this instance, the Board finds that the 
veteran's PTSD meets the criteria for a 30 percent rating 
throughout the entire course of this appeal.  Therefore, to 
this extent, the benefit-of-the-doubt doctrine has been 
applied, and the veteran's appeal is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As to the issue of whether an initial evaluation in excess of 
30 percent is warranted, this matter is the subject of the 
REMAND portion of this decision.


ORDER

Service connection for the residuals of skin cancer of the 
head, face, and left upper extremity is granted, subject to 
the regulations applicable to the payment of monetary awards.

An initial evaluation of 30 percent for the service-connected 
post-traumatic stress disorder is granted, subject to the 
regulations applicable to the payment of monetary awards.


REMAND

Regarding the veteran's claim for an initial evaluation in 
excess of 30 percent for service-connected PTSD, the Board 
notes that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran of 
the type of evidence necessary to substantiate the claim for 
an increased disability rating, and that explains how an 
effective date for any award of benefits will be assigned.  
In the course of this decision, the Board granted an increase 
to a 30 percent initial evaluation for PTSD.  However, this 
does not represent a full grant of the benefit sought on 
appeal.  Therefore, as to the issue of whether an initial 
evaluation in excess of 30 percent is warranted, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Once the veteran has been given an 
appropriate opportunity to respond, 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  If the claim remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL S. LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


